Citation Nr: 9900421	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  98-15 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for defective hearing.  

2.  Entitlement to service connection for a nervous disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The issues listed on the title page of this decision are 
those certified by the RO for appellate review.  No 
determination is being made in this decision as to the actual 
issues involved in this appeal.

The veteran had active service from March 1944 to March 1945.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1998 decision by the RO.  


REMAND

In his notice of disagreement received in September 1998, the 
veteran indicated that he wanted a personal hearing at the 
regional office in Columbia, South Carolina.  Although the 
Statement of the Case (SOC), issued the same month informed 
the veteran that he would be advised of the date and time of 
his personal hearing within a few days, the evidentiary 
record does not show that any further action was taken on 
this matter.  

In November 1998, the veteran was notified that his appeal 
was being certified to the Board for disposition.  In a 
letter received later the same month, the veteran indicated 
that he could not travel to Washington, D.C., and wanted his 
hearing to be held at the RO in Columbia, South Carolina.  
Inasmuch as the veterans request for a travel board hearing 
was received within 90 days of certification of his appeal to 
the Board, the appeal is referred back to the RO for 
appropriate action as provided for under 38 C.F.R. 
§ 20.1304(b) (1998).  The veteran should also be asked 
whether he still wishes a hearing by regional office 
personnel in addition to the travel board hearing.

Accordingly, this case must be REMANDED to the RO for the 
following:  

1.  Clarification should be requested 
from the veteran as to whether he still 
wishes a hearing before regional office 
personnel.  If so, a hearing should be 
scheduled.  

2.  The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans Appeals.  

By this REMAND, the Board intimates no opinion; either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
